Case 0:20-cv-60970-RS Document 83 Entered on FLSD Docket 03/08/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     IN ADMIRALTY
                               Case No. 20-60970-CIV-SMITH

 IN RE THE COMPLAINT OF:

 LOHENGRIN, LTD., as owner of the
 2006 M/Y Lohengrin, a 2006 161-foot
 Aluminum trideck motoryacht from
 Trinity Yachts, IMO Number 8735998,
 for Exoneration from or Limitation of
 Liability
 _______________________________ /

                                       Rule 7.1 Disclosures

        Third Party Defendant, Atlantic Refinishing Crew, Inc., by and through counsel, files its

 Rule 7.1 Disclosures as follows:

        Corporate

        Atlantic Refinishing Crew, Inc., is a Florida corporation that does not have a parent

 corporation and there is no publicly held corporation owning 10% or more of its stock.

        Interested Persons

        Debbie Bailey, owner and officer of Atlantic Refinishing Crew, Inc.
        c/o John D. Kallen, P.A.

        Kirtnell Bailey, owner and officer of Atlantic Refinishing Crew, Inc.
        c/o John D. Kallen, P.A.

        John D. Kallen, Esq. – Counsel for Atlantic Refinishing Crew, Inc.
        John D. Kallen, P.A.
        17071 W. Dixie Highway
        No. Miami Beach, FL 33160
Case 0:20-cv-60970-RS Document 83 Entered on FLSD Docket 03/08/2021 Page 2 of 2




 Dated: March 8, 2021


                                          /s/John D. Kallen
                                          John D. Kallen, Esq.
                                          Florida Bar No. 277428
                                          JOHN D. KALLEN, P.A.
                                          17071 West Dixie Highway
                                          North Miami Beach, Florida 33160
                                          Tel: 305-956-5775
                                          E-mail: jdklaw1@aol.com
                                                  julie@jdk-law.com
                                          Counsel for Atlantic Refinishing Crew
